UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COLUMBIA GAS TRANSMISSION             
CORPORATION,
               Plaintiff-Appellant,
                 v.                              No. 00-1959
BURDETTE REALTY IMPROVEMENT,
INCORPORATED,
              Defendant-Appellee.
                                      
COLUMBIA GAS TRANSMISSION             
CORPORATION,
               Plaintiff-Appellant,
                 v.                              No. 02-2370
BURDETTE REALTY IMPROVEMENT,
INCORPORATED,
              Defendant-Appellee.
                                      
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CA-00-387-2)

                      Submitted: March 31, 2003

                       Decided: May 12, 2003

    Before WILKINS, Chief Judge, MOTZ, Circuit Judge, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2   COLUMBIA GAS TRANSMISSION v. BURDETTE REALTY IMPROVEMENT
                              COUNSEL

W. Henry Lawrence, Amy Marie Smith, STEPTOE & JOHNSON,
Clarksburg, West Virginia, for Appellant. Benjamin L. Bailey, Brian
A. Glasser, Thomas F. Basile, Eric B. Snyder, BAILEY &
GLASSER, L.L.P., Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Columbia Gas Transmission Corp.
appeals the district court’s order granting Burdette Realty Improve-
ment, Inc.’s motion to dismiss for lack of subject matter jurisdiction
on the basis that for purposes of diversity jurisdiction the parties were
citizens of the same state (No. 00-1959) and denying the motion for
relief from judgment and/or to amend the complaint as of right or by
leave of court (No. 02-2370).

   We have reviewed the record and the district court’s memorandum
opinion finding a lack of jurisdiction and find no reversible error.
Accordingly, we affirm No. 00-1959 on the reasoning of the district
court. See Columbia Gas v. Burdette Realty, No. CA-00-387-2
(S.D.W. Va. July 6, 2000).

   Because the district court dismissed the case and ordered it stricken
from the docket, we find Columbia could not amend the complaint as
of right under Rule 15(a) of the Federal Rules of Civil Procedure. We
further find the court did not abuse its discretion denying the motion
to vacate the judgment under Rule 60(b) of the Federal Rules of Civil
Procedure for the purpose of permitting it to amend the complaint
with leave of court. See NOW v. Operation Rescue, 47 F.3d 667, 669
    COLUMBIA GAS TRANSMISSION v. BURDETTE REALTY IMPROVEMENT         3
(4th Cir. 1995) (stating standard of review). Thus, we affirm the order
in No. 02-2370.

   We affirm the orders and dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED